Case 1:19-cv-06441-CBA-LB Document 7 Filed 04/27/20 Page 1 of 1 PageID #: 42




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK


 JAMES FISHER,
                                                    Civil Action No. 1:19-cv-06441
                        Plaintiff,

       v.


 AROTECH CORPORATION, JON B.
 KUTLER, KENNETH W. CAPPELL,
 LAWRENCE F. HAGENBUCH, and JAMES
 J. QUINN,


                        Defendants.



                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff James

Fisher hereby voluntarily dismisses the above-captioned action (the “Action”). Defendants have

filed neither an answer nor a motion for summary judgment in the Action.



Dated: April 27, 2020                                     Respectfully submitted,

                                                          By: /s/ Joshua M. Lifshitz
                                                          Joshua M. Lifshitz
                                                          Email: jml@jlclasslaw.com
                                                          LIFSHITZ LAW FIRM, P.C.
                                                          821 Franklin Avenue, Suite 209
                                                          Garden City, New York 11530
                                                          Telephone: (516) 493-9780
                                                          Facsimile: (516) 280-7376

                                                          Attorneys for Plaintiff
